Citation Nr: 9922934	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  96-36 870 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a 
fractured jaw.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain with arthritis of the sacroiliac joints.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from May 1983 to April 1987.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 


FINDINGS OF FACT

1.  The veteran does not currently have hearing loss. 

2.  Tinnitus is the result of noise exposure in service.  

3.  The veteran suffers from residuals of a jaw fracture in 
service.

4.  Sinusitis existed prior to service and did not 
permanently worsen during service.  

5.  Lumbosacral strain with arthritis of the sacroiliac 
joints results in no more than characteristic pain on motion.  



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for hearing loss is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).  

2.  Tinnitus was incurred in service.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303 (1998).  

3.  Residuals of a jaw fracture were incurred in service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

4.  Sinusitis  was not incurred in or aggravated in service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.306 
(1998).  

5.  The criteria for an evaluation in excess of 10 percent 
for lumbosacral strain with arthritis of the sacroiliac 
joints have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5295 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A.  Hearing Loss

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, that appeal must fail.  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  There 
is no medical evidence that the veteran suffers from hearing 
loss within the meaning of this definition.

A January 1995 VA audiological examination revealed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
5
LEFT
5
5
0
10
35

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  Without medical evidence that the 
veteran suffers from hearing loss, service connection for 
that disorder is not well grounded.  

B.  Tinnitus

The veteran claims that tinnitus had its onset in service.  
An August 1984 entry in service medical records notes the 
presence of a ringing in the veteran's ears associated with 
nasal congestion and an assessment that included sinusitis.  
During a VA examination in January 1995, the veteran reported 
periodic tinnitus bilaterally.  The examination report 
contains what appears to be a finding by the examiner that 
tinnitus had its onset while the veteran was in the military 
and was due to noise exposure.  Therefore, the Board 
concludes that the veteran suffers from tinnitus, which is 
the result of noise exposure in service.  

C.  Jaw Fracture

The veteran claims that he suffers from the residuals of a 
jaw fracture in service.  Service medical records contain a 
February 1986 entry that reflect complaints of jaw pain and a 
popping sound associated with the jaw.  That entry contains 
an assessment of post-traumatic pain and notes that the 
veteran was struck in the jaw with ammunition cable in May 
1984.  

In January 1995, the veteran underwent a VA examination of 
the joints.  He reported that he was struck in the jaw in 
1984 with a piece of metal.  The examiner noted complaints of 
jaw pain and a popping sound and diagnosed residuals of a 
fracture of the right mandible.  In addition the veteran 
underwent a contemporaneous dental examination during which 
he indicated that he was hit in the jaw with a piece of steel 
while on an air-craft carrier.  The examiner noted limited 
mandibular movement and tenderness to palpation.  A 
radiologist apparently interpreted x-ray examination reports 
as normal.  However, the dental examiner indicated that a 
panoramic radiograph revealed a right condylar neck with a .5 
centimeter delineated area, adding that the cortex was broken 
on both sides of the area and that a dense mass protruded 1.5 
centimeters beyond the cortical border.  The dental examiner 
diagnosed a partial fracture of the right condylar neck of 
the mandible due to trauma by a high speed steel object with 
a resulting low grade chronic osteomyelitis, adding that a 
bony sequestrum resulted from the fracture.  The weight of 
the evidence before the Board, thus, indicates that the 
veteran suffers from residuals of a jaw fracture in service.  

D.  Sinusitis

As a preliminary matter, the Board finds that the veteran's 
claim for service connection of sinusitis is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that the veteran has presented a claim which is 
not implausible when his contentions and the evidence of 
record are viewed in the light most favorable to his claim.  
The Board is also satisfied that all the facts relevant to 
this claim have been properly and sufficiently developed.  
However, the preponderance of the evidence weighs against the 
veteran's claim for service connection.  

A veteran is afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of examination for entry into service; that presumption can 
be overcome only by clear and unmistakable evidence that a 
disability existed prior to service.  38 U.S.C.A. § 1111; see 
Doran v. Brown, 6 Vet. App. 283 (1994); Laposky v. Brown, 4 
Vet. App. 331 (1993).  Further, a preexisting injury or 
disease is considered to have been aggravated by service if 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  However, intermittent or 
temporary flare-ups during service of a preexisting injury or 
disease do not constitute aggravation.  Rather, the 
underlying condition must have worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Service medical records reflect that the veteran had 
sinusitis when he entered active duty.  A June 1983 entrance 
examination report reflects that radiographs of the paranasal 
sinuses demonstrated (1) mucosal thickening of the inferior 
portion of both maxillary sinuses, compatible with bilateral 
antritis, and (2) some clouding of the ethmoid sinuses.  An 
entry in the report reflects a finding that the veteran's 
long history and the x-ray changes were consistent with 
chronic symptomatic sinusitis.    

Service medical records document intermittent complaints 
associated with the veteran's sinuses.  An October 1983 
entry, for instance, makes reference to persistent sinusitis, 
as do entries from February, May, August and September of 
1984.  During a separation examination in April 1987, the 
veteran's sinuses were characterized as normal.  A history 
associated with that report makes reference to "one episode 
of sinusitis."  

Service medical records do not contain findings suggesting 
that sinusitis in service was interfering with the 
performance of the veteran's duties, that sinusitis became 
increasingly incapacitating, or that sinusitis was 
characterized by an overall deterioration in the veteran's 
condition.  The paucity of references to sinusitis after 
1984, the characterization of the veteran's sinuses as normal 
during his separation examination, and the reference in the 
history at separation to a single episode of sinusitis, 
moreover, suggest that sinusitis did not grow worse 
throughout the course of the veteran's service and that any 
increase in symptomatology at any particular point in time 
represented no more than a flare-up, without a deterioration 
of the underlying condition.  Under the circumstance, the 
evidence indicates that the veteran's sinusitis, which 
existed prior to service, was not aggravated during service.  

II.  Increased Evaluation for a Low Back Disorder

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for lumbosacral strain, and, as such, his claim 
for assignment of a higher evaluation is well-grounded.  38 
U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  No 
additional action is necessary to meet the duty to assist the 
veteran.  See 38 U.S.C.A. § 5107(a).  Moreover, since the 
present appeal arises from an initial rating decision which 
established service connection and assigned the initial 
disability evaluation, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings, 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Lumbosacral strain with arthritis of the sacroiliac joints is 
evaluated as 10 percent disabling under diagnostic codes 5295 
and 5003.  Lumbosacral strain warrants a 10 percent 
evaluation if it results in characteristic pain on motion; a 
20 percent evaluation if is results in muscle spasm on 
extreme forward bending and loss of lateral spine motion, 
unilateral in a standing position; and a 40 percent 
evaluation if it is severe with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing of 
the joint space, or some of the above with abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

Arthritis generally is evaluated based upon limitation of 
function.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In 
addition, limitation of motion of the lumbar spine warrants a 
10 percent evaluation if slight, a 20 percent evaluation if 
moderate, and a 40 percent evaluation if severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  The Board observes that the 
VA's regulations, under 38 C.F.R. § 4.40 and 4.45, recognize 
that functional loss of a joint may result from pain on 
motion or use, when supported by adequate pathology.  See 
DeLuca v. Brown, 8 Vet. App. 202, 205-7 (1995); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  Further, 
38 C.F.R. § 4.59, which addresses the evaluation of 
arthritis, recognizes that painful motion is an important 
factor of disability, entitled to at least the minimum 
applicable evaluation. 

In January 1995, the veteran underwent a VA examination of 
the spine.  The veteran complained of intermittent pain with 
prolonged walking, standing sitting or bending and stated 
that weather changes increased the pain.  Examination of the 
lumbosacral spine revealed that the veteran could rise on his 
heels and toes and squat without difficulty.  There were no 
spasms of the paravertebral muscles of the lumbar area.  
There was mild to moderate tenderness elicited at the levels 
of L3 through S1 with forward flexion and backward extension.  
There were no postural abnormalities or fixed deformities and 
the musculature of the back was reportedly within normal 
limits.  Range of motion of the lumbosacral spine consisted 
of forward flexion to 90 degrees, backward extension to 30 
degrees, lateral flexion to 40 degrees, and rotation to 35 
degrees.  

Subsequent post service treatment records document complaints 
of back pain.  A June 1995 entry, for instance, notes the 
presence of neck and back pain following a car accident.  
That entry notes the presence of back spasm and difficulty 
bending forward.  An August 1996 entry notes the presence of 
minimal arthritis of the back, and in October 1996, the 
veteran complained that he was unable to move forward without 
pain.  An entry from that time notes the presence of 
significant lower back distress with evidence of 
radiculopathy.

Entries from January and February 1997 note the presence of 
radiating pain.  The veteran complained in February 1997 that 
his pain resulted in a limp at the end of the day.  The 
veteran's gait, however, was described as normal and his 
strength as good.  There was no spacicity at that time.  
There was some weakness in the area of the hip.  Otherwise 
strength was characterized as 5/5, and the hips were able to 
flex above 90 degrees without pain.  

In June 1998, the veteran underwent a second VA examination 
of the spine, during which lumbosacral strain with bulging 
discs and spinal stenosis was diagnosed.  The veteran 
indicated that although some surgery was previously 
considered after an MRI raised some concerns about a ruptured 
disc, no surgery was ever done.  The veteran indicated that, 
instead, he elected to be treated conservatively and that he 
did physical therapy on his own.  He did stretching and 
exercises which he indicated kept his symptoms under good 
control.  Occasionally he experienced aching and soreness in 
the back and some right thigh pain.  He indicated that he was 
able to do his normal work without difficulties, did not wear 
a brace or use a cane, and was not taking medications.  

Physical examination revealed the veteran to have minimal 
tenderness and soreness and to be able to walk without 
difficulties.  He was able to toe and heel walk.  He was able 
to forward flex to 90 degrees and was able to extend to a 
neutral position with pain.  He was also able to bend and 
rotate to 30 degrees, again with pain at the extremes in 
motion.  There were no neurological abnormalities at the time 
of examination and there were no deformities.  

During yet another VA examination in September 1998, the 
veteran complained of some right sacroiliac pain.  The 
veteran, as before, indicated that he was not taking any 
medication and was not using a brace or cane.  Examination 
revealed some tenderness on the right side of the pelvis and 
sacroiliac joint.  The veteran could forward flex to 90 
degrees and extend bend and rotate to 30 degrees.  No 
neurological abnormalities and no other abnormalities of the 
pelvis were present, although x-ray examination revealed 
minimal degenerative changes of the hip and sacroiliac 
joints.  

The bulk of the evidence indicates that the veteran's 
symptoms are largely limited to occasional pain with no 
significant limitation of motion.  Even considering the 
holding of DeLuca, moreover, the veteran's complaints, which 
appear adequately controlled with conservative therapy, which 
do not require extensive treatment or medication, and which 
apparently do interfere with the veteran's employment, are 
not sufficient to warrant an evaluation in excess of 10 
percent.  Although there is some evidence of spasm in June 
1995, findings before and after that date indicate that spasm 
has not been present.  The veteran's disability, as such, has 
resulted in no more than characteristic pain on motion and 
does not warrant a higher evaluation.  



ORDER

A claim for service connection for hearing loss is denied. 

A claim for service connection for tinnitus is granted.  

A claim for service connection for residuals of a jaw 
fracture is granted

A claim for service connection for sinusitis is denied.  

A claim for an evaluation in excess of 10 percent for 
lumbosacral strain with arthritis of the sacroiliac joints is 
denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

